DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The examiner acknowledges the present application claims priority to Parent Application 12/727,979, filed 3/19/2010.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 and 10/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the title is not descriptive enough.  Although it states "Portable electronic device and method of controlling same," it is not indicative of the invention or inventive concept.  Please update the title to be clearer regarding the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in “near an edge of the area,” in claims 1, 6, and 7 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How close or how far from the edge is this?  Something near to one person could be far to another person, based on their opinion.  This renders the claim unclear and indefinite.  Examiner interprets the limitation as “when the cursor is located anywhere in the area.”
Claims 2-5, and 8-11 are dependent claims, and inherit the 35 U.S.C. §112(b) rejections from their independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerman et al., Patent Application Publication number US 20090167700 A1, (hereinafter “Westerman”), in view of Elias, Patent Application Publication number US 20100148995 A1 (hereinafter “Elias”), in view of Coddington, Patent Application Publication number US 20100287486 A1 (hereinafter “Coddington”).
Claim 1:  Westerman teaches “A method comprising: 
displaying a first portion of text in an area of a touch-sensitive display and providing a virtual keyboard disposed below the area relative to the orientation in which the first portion of text is displayed (i.e. With reference to FIG. 3, device 100 is shown with UI in a text editing environment or mode. In such a mode, display screen 200 can display graphics 300 in the form of lines of text and soft keyboard 302 for entering text [Westerman 0084, Fig 3] note: fig. 3 shows virtual keyboard below text area); 
receiving a first gesture on the touch-sensitive display, the first gesture including a first origin and a first end point (i.e. the user can move insertion marker 304 to a second location by performing a further gesture, such as by sliding (e.g., swiping) a finger across all or a portion of display screen 200. For example, sliding a finger across display screen 200 to the right, as indicated by arrow 306, can move (e.g., "drag") insertion marker 304 in accordance with the movement of the user's finger to second location 304b in graphics 300. Accordingly, a user can move insertion marker 304 in graphics 300 by performing one or more predefined gestures, such as a slide of the user's finger across display screen 200 [Westerman 0088, Fig. 3] … the phrase moving "in accordance with" can include moving an object relative to another object or moving an object in proportion with another object [Westerman 0089] note: the cursor moving in accordance with the movement of the user’s finger indicates that an origin and end point are received.  Also, an insertion marker or origin is displayed on a user interface identified by 304a through the use of a gesture 306, and an ending point is detected through the user of a drag gesture to point location identified by 304b); 
determining, by a processor of the electronic device, the first origin of the first gesture on the touch-sensitive display (From above, an input’s origin and end point are received.  Furthermore, the origin and endpoint are used to determine how far the insertion marker is moved); 
in response to determining by the processor, that the first origin of the first gesture is on the area of the touch-sensitive display, scrolling through the text to display a second portion of the text in the area, wherein the second portion of the text is different from the first portion of the text, and an amount of scrolling through the text in response to determining that the first origin of the first gesture is on the area of the touch-sensitive display, is dependent on a length of the first gesture (i.e. the user can move insertion marker 304 to a second location by performing a further gesture, such as by sliding (e.g., swiping) a finger across all or a portion of display screen 200. For example, sliding a finger across display screen 200 to the right, as indicated by arrow 306, can move (e.g., "drag") insertion marker 304 in accordance with the movement of the user's finger to second location 304b in graphics 300. Accordingly, a user can move insertion marker 304 in graphics 300 by performing one or more predefined gestures, such as a slide of the user's finger across display screen 200 [Westerman 0088, Fig. 3]… the phrase moving "in accordance with" can include moving an object relative to another object or moving an object in proportion with another object [Westerman 0089]… sliding a finger across touch screen 200 in a vertical direction can cause insertion marker 304 to move from one line of text to another line of text in accordance with the direction of the detected finger movement [Westerman 0101, Fig. 1-3, 5] note: an insertion marker is placed at position 304a and the user subsequently scrolls from left to right indicated by arrow 306 and the insertion marker is scrolled by an amount equal to the length of arrow 306 and is disposed to location 304b upon completion.  The user can continually scroll between lines of text either vertically or horizontally by continuing to move the insertion marker, thereby displaying new text as the scroll is continued on the display device.  Additionally Fig. 5 and [0108-0112] shows the mechanism whereby during vertical movement, the user enters the scrolling mode and different text is displayed in accordance with the detected finger movement and the duration of the scroll);…
scrolling a cursor… in a direction dependent on a direction of the… gesture such that the cursor scrolls generally vertically through the text in response to detecting the… gesture is generally vertical relative to the text (i.e. sliding a finger across touch screen 200 in a vertical direction can cause insertion marker 304 to move from one line of text to another line of text in accordance with the direction of the detected finger movement [Westerman 0101]), the cursor scrolls generally horizontally through the text in response to detecting the… gesture is generally horizontal relative to the text (i.e. further movement in the right-hand direction is detected, then insertion marker 304 can continue moving through the following line of text in accordance with that direction [Westerman 0101]), and when the cursor is located near an edge of the area, scrolling the text to display further text and move the cursor through the further text (i.e. sliding a finger across touch screen 200 in a vertical direction can cause insertion marker 304 to move from one line of text to another line of text in accordance with the direction of the detected finger movement [Westerman 0101, Fig. 1-3, 5] note: the user can continually scroll between lines of text either vertically or horizontally by continuing to move the insertion marker, thereby displaying new text as the scroll is continued on the display device.  Additionally Fig. 5 and [0108-0112] shows the mechanism whereby during vertical movement, the user enters the scrolling mode and different text is displayed in accordance with the detected finger movement and the duration of the scroll), wherein an amount of scrolling the cursor through the further text is dependent on a length of the… gesture (i.e. sliding a finger in a right-hand, sideways direction on the display screen can cause insertion maker 304 to move to the beginning of the following line of text. If further movement in the right-hand direction is detected, then insertion marker 304 can continue moving through the following line of text in accordance with that direction [Westerman 0101])…”
Westerman teaches a gesture and a virtual keyboard.  Westerman is silent regarding “receiving a second gesture on the… keyboard, the second gesture including a second origin and a second end point; and
determining, by the processor of the electronic device, the second origin of the second gesture on the… keyboard;
in response to determining by the processor, that the second origin of the second gesture is on the… keyboard and that the second gesture continues across keys of the… keyboard, scrolling a cursor,…, starting from the second portion of the text,… the second gesture across the keys of the… keyboard.”
Elias teaches “receiving a second gesture on the… keyboard, the second gesture including a second origin and a second end point (i.e. In mouse mode, touch sensing circuitry associated with keyboard 100 can track the movement of the user's hands/fingers in order to provide cursor input, such as moving the cursor, scrolling… with a one-to-one correlation between hand/finger motion and the desired action of moving something on the screen [Elias 0022, Fig. 1]… touch sensitive area 120 can span all keys 110 [Elias 0020, Fig. 1] note: touch sensitive area spans all keys on the keyboard.  Thus, a gesture on the keyboard has an origin on the keyboard, and an endpoint on the keyboard); and
determining, by the processor of the electronic device, the second origin of the second gesture on the… keyboard (i.e. In mouse mode, touch sensing circuitry associated with keyboard 100 can track the movement of the user's hands/fingers in order to provide cursor input, such as moving the cursor, scrolling… with a one-to-one correlation between hand/finger motion and the desired action of moving something on the screen [Elias 0022, Fig. 1]… touch sensitive area 120 can span all keys 110 [Elias 0020, Fig. 1] note: the cursor moves with a one-to-one correlation between finger and cursor.  This indicates that an origin on the keyboard is determined and used.  For example, moving a finger 1 inch moves a cursor 1 inch.  Moving a finger a length of 1 inch on the keyboard requires determining an origin and an endpoint 1 inch apart);
in response to determining by the processor, that the second origin of the second gesture is on the… keyboard and that the second gesture continues across keys of the… keyboard (i.e. touch sensitive area 120 can span all keys 110 [Elias 0020, Fig. 1] note: origin of gesture begins on keys and continues across keys of the touch sensitive area), scrolling a cursor (i.e. touch sensing circuitry associated with keyboard 100 can track the movement of the user's hands/fingers in order to provide cursor input, such as moving the cursor, scrolling [Elias 0022]),… starting from the second portion of the text (i.e. touch sensing circuitry associated with keyboard 100 can track the movement of the user's hands/fingers in order to provide cursor input, such as moving the cursor, scrolling [Elias 0022] note: Elias discloses that the cursor can scroll.  This indicates that text can be scrolled, which indicates that a second portion of text can be scrolled into the screen.  Scrolling a cursor can begin again in the second portion of text), in a direction dependent on a direction of the second gesture such that the cursor scrolls generally vertically through the text in response to detecting the second gesture is generally vertical relative to the text, the cursor scrolls generally horizontally through the text in response to detecting the second gesture is generally horizontal relative to the text (i.e. Up and down movement can control scroll while left and right movement can control pan… The hand/finger movement can control the drag function [Elias 0027] note: vertical and horizontal movement is disclosed.  Dragging further indicates that the cursor is moved),… wherein an amount of scrolling the cursor through the further text is dependent on a length of the second gesture across the keys of the… keyboard (i.e. In mouse mode, touch sensing circuitry associated with keyboard 100 can track the movement of the user's hands/fingers in order to provide cursor input, such as moving the cursor, scrolling… with a one-to-one correlation between hand/finger motion and the desired action of moving something on the screen [Elias 0022, Fig. 1]).”
It would have been obvious to a person of ordinary skill in the art before the time of invention of the claimed invention to modify the invention of Westerman to include the feature of having the ability to control a cursor via a keyboard as disclosed by Elias.  
One would have been motivated to do so, before the time of invention because it provides the benefit “to sense fine hand/finger motion over the surface of the keys such that command and cursor input (e.g., pointing and gestures) can be received from the user without requiring the user to move the user's hand off the keyboard [Elias 0018].”
	Westerman and Elias teach in response to determining by the processor, that the second origin of the second gesture is on the virtual keyboard and that the second gesture continues across keys of the virtual keyboard, scrolling a cursor.  Westerman and Elias are silent regarding in response to determining by the processor, that the second origin of the second gesture is on the virtual keyboard and that the second gesture continues across keys of the virtual keyboard, scrolling a cursor, “indicating an editing position within the text, through the text.”
Coddington teaches “receiving a second gesture on the virtual keyboard, the second gesture including a second origin and a second end point (i.e. a user 606 selects the cursor key 608 of virtual keyboard 610. Such a selection may include a touch-and-hold gesture… user 606 releases the touch gesture between the letters "u" and "c" of the text "juce." [Coddington 0023, Fig. 6] note: at least the origin of the gesture is on the keyboard, thus the gesture is “on the virtual keyboard”); and
determining, by the processor of the electronic device, the second origin of the second gesture on the virtual keyboard (i.e. a user 606 selects the cursor key 608 of virtual keyboard 610. Such a selection may include a touch-and-hold gesture [Coddington 0023, Fig. 6]);
in response to determining by the processor, that the second origin of the second gesture is on the virtual keyboard (i.e. a user 606 selects the cursor key 608 of virtual keyboard 610. Such a selection may include a touch-and-hold gesture [Coddington 0023, Fig. 6]) and that the second gesture continues across keys of the virtual keyboard (i.e. a user 606 selects the cursor key 608 of virtual keyboard 610. Such a selection may include a touch-and-hold gesture…user 606 releases the touch gesture between the letters "u" and "c" of the text "juce." [Coddington 0023, Fig. 6] note: touch and hold begins in the lower left of the keyboard, and continues across keys of the virtual keyboard to the text editing area), scrolling a cursor, indicating an editing position within the text, through the text (i.e. yielding an image 612 of a cursor to be displayed on touch-sensitive display 602... image 612 of a cursor may be configured to move in correspondence with the touch gesture… user 606 releases the touch gesture between the letters "u" and "c" of the text "juce."… user 606 may perform another touch gesture to select a letter "i" [Coddington 0023, Fig. 6]),… wherein an amount of scrolling the cursor through the further text is dependent on a length of the second gesture across the keys of the virtual keyboard (i.e. a user 606 selects the cursor key 608 of virtual keyboard 610. Such a selection may include a touch-and-hold gesture… user 606 releases the touch gesture between the letters "u" and "c" of the text "juce." [Coddington 0023, Fig. 6]).”
It would have been obvious to a person of ordinary skill in the art before the time of invention to modify the combination of Westerman and Elias to include the feature of having the ability to scroll a cursor through editable text, responsive to a gesture originating on the keyboard as disclosed by Coddington.  
One would have been motivated to do so, before the time of invention because it provides the benefit to begin moving the cursor from the user’s initial hand position over the keyboard, thereby more efficiently applying user’s movement.

Claim 2:  Westerman, Elias, and Coddington teach all the limitations of claim 1, above.  Westerman teaches “wherein the amount of scrolling through the text in response to determining that the first origin of the first gesture is on the area of the touch-sensitive display, is also dependent on a total amount of the text provided for display (i.e. the user can move insertion marker 304 to a second location by performing a further gesture, such as by sliding (e.g., swiping) a finger across all or a portion of display screen 200. For example, sliding a finger across display screen 200 to the right, as indicated by arrow 306, can move (e.g., "drag") insertion marker 304 in accordance with the movement of the user's finger to second location 304b in graphics 300. Accordingly, a user can move insertion marker 304 in graphics 300 by performing one or more predefined gestures, such as a slide of the user's finger across display screen 200 [Westerman 0088, Fig. 3] note: an insertion marker is placed at position 304a and the user subsequently scrolls from left to right indicated by arrow 306 and the insertion marker is scrolled by an amount equal to the length of arrow 306 and is disposed to location 304b upon completion.  More text displayed in this length increases the number of text the cursor scrolls through).”  

Claim 4:  Westerman, Elias, and Coddington teach all the limitations of claim 1, above.  Westerman teaches “wherein the first (i.e. user can then swipe touch screen 200 sideways (e.g., horizontally), at a different location on the touch screen 200, such as at the location of the dotted arrow 306 illustrated in FIG. 3, to cause insertion marker 304 to move in accordance with the direction of the swipe [Westerman 0098, Fig. 3]).”  
	Elias teaches “and second gesture comprises a swipe (i.e. hand swipes and slides can be used to accelerate operations like text cursor positioning [Elias 0030]).”
One would have been motivated to combine Westerman, Elias, and Coddington, before the time of invention because it provides the benefit “to sense fine hand/finger motion over the surface of the keys such that command and cursor input (e.g., pointing and gestures) can be received from the user without requiring the user to move the user's hand off the keyboard [Elias 0018].”

Claim 5:  Westerman, Elias, and Coddington teach all the limitations of claim 1, above.  Westerman teaches “wherein the virtual keyboard is configured to receive input to add to the text provided for display in the area (i.e. Once insertion marker 304 is in a desired location… such as by adding… text at the insertion marker location [Westerman 0104]).”  

Claim 6: Westerman, Elias, and Coddington teach a non-transitory computer-readable medium having computer-readable code (i.e. a computer readable storage medium can store one or more programs [Westerman 0009]) executable by at least one processor of a portable electronic device (i.e. a portable electronic device can include… one or more processors [Westerman 0008]) to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claim 7: Westerman, Elias, and Coddington teach a portable electronic device comprising: 
a touch-sensitive display; and a processor coupled to the touch-sensitive display (i.e. a portable electronic device can include a touch screen display; one or more processors [Westerman 0008]) and configured to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claim 8: Claim 8 is similar in content and in scope to claim 2, thus it is rejected under the same rationale.

Claim 10: Claim 10 is similar in content and in scope to claim 4, thus it is rejected under the same rationale.

Claim 11: Claim 11 is similar in content and in scope to claim 5, thus it is rejected under the same rationale.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerman, in view of Elias, in view of Coddington, in view of Wabyick et al., Patent Application Publication number US 20140006982 A1 (hereinafter “Wabyick”).
Claim 3:  Westerman, Elias, and Coddington teach all the limitations of claim 1, above.  Westerman, Elias, and Coddington are silent regarding “wherein scrolling through the text in response to determining that the first origin of the first gesture is on the area of the touch- sensitive display, comprises page scrolling.”
Wabyick teaches “wherein scrolling through the text in response to determining that the first origin of the first gesture is on the area of the touch- sensitive display, comprises page scrolling (i.e. in a word processing application, a document may consist of multiple pages, yet the word processing application's current settings provide a view of a single page at a time. In order to view other pages, a user can… swipe a finger across a touch sensitive screen to view pages that occur after the currently visible page or before the currently visible page [Wabyick 0007]).”
It would have been obvious to a person of ordinary skill in the art before the time of invention to modify the combination of Westerman, Elias, and Coddington to include the feature of having the ability to scroll page by page as disclosed by Wabyick.  
One would have been motivated to do so, before the time of invention because it provides the benefit to scroll more quickly and efficiently.

Claim 9: Claim 9 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Qui (US 20100109999 A1) listed on 892 is related to a software keyboard with a mouse simulation region, specifically overlapping each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/DANIEL SAMWEL/Primary Examiner, Art Unit 2171